Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 02, 2021 has been entered.
 
Response to Amendment
2.	Claims 1, 5, 10, 12, 17, 25 and 34 have been amended and claims 9, 30, 31 and 33 canceled as requested in the amendment filed on July 02, 2021. Following the amendment, claims 1, 2, 4, 5, 10, 12, 16-18, 23-25, 29 and 34 are pending in the instant application.
3.	Claims 16 and 29 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2020.
4.	Claims 1, 2, 4, 5, 10, 12, 17, 18, 23-25 and 34 are under examination in the instant office action.
5.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
.	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 2, 4, 5, 10, 12, 17, 18, 23-25 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claims 1, 17 and 34 are indefinite for reciting limitations “statistically similar” and “statistically distinct”. The metes and bounds of the claimed subject matter cannot be ascertained from the claims or the specification as filed. Applicant is advised that the term “statistical” implies numerical value, wherein terms “similar” and “distinct” are subjective terms, especially when not accompanied by any reference to meaningful discernable boundaries.
9.	Claim 5 stands indefinite for reasons of record in section 11 of Paper mailed on October 19, 2020 and in section 9 of Paper mailed on Match 09, 2021. Applicant submits at p. 12 of the Response that the term “negative predictive value” is known in the art. This has been fully considered but found to be not predictive the following reasons. Claim 5 recites two limitations, which are mutually exclusive and relate to the same pathology without any reference to the subject matter of the claim from which it depends, “a method for excluding a subject from 
10.	Claim 17, stands indefinite for reasons of record in section 11 of Paper mailed on March 09, 2021. Applicant’s arguments, essentially stating that claims 17 and 18 are definite, pp. 12-13, have been fully considered but are not persuasive for reasons that follow. As fully explained earlier, claim 17 recites a relative term, "elevated", which in absence of comparison or a reference point is vague and indefinite because neither claim nor the specification as filed provide a standard for ascertaining the requisite degree, and therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Next, the method fails to identify the subjects, for which it is intended. The specification does not define those who are in “need for further analysis of the presence of elevated cerebral amyloid or tau”, and the prior art of record neither recognizes these subjects nor explains the need to evaluate them.  For these reasons, the claim stands indefinite and the rejection is maintained. 
11.	Similarly, claim 18, stands rejection for reasons of record in section 12 of Paper mailed on March 09, 2021. 
12.	Claim 34 stands rejected for reasons of record in section 15 of Paper mailed on March 09, 2021. Applicant is advised that claim 34, as claim 17, see section 10 above, recites a relative term "elevated", which renders the claim indefinite. Providing a point of reference or comparison within the claim would obviate this ground of rejection. Next, the claim omits essential meaningful relationship between cerebral amyloid and tau and the expression levels of the preselected proteins. The critical step (f) – “excluding the subject from recruitment into the clinical study if the subject is ruled out of having elevated cerebral amyloid or tau” wherein preceding steps do not relate to amyloid or tau is absolutely unclear and indeterminate as such and is not suitable for meaningful differentiation. Applicant’s traversal of the rejection at p. 14 has been carefully considered but found to be not persuasive because it failed to address the essence of the rejection.
13.	Claims 2, 4, 10, 12 and 23-25 are indefinite for being dependent from indefinite claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1, 2, 4, 5, 10, 12, 17, 18, 23-25 and 34 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 26 of Paper mailed on October 19, 2020 and section 18 of Paper mailed on March 09, 2021.  
Applicant traverses the rejection at pp. 15-18 on the premises that, “[T]he neurocognitive evaluations described in the as-filed specification, and provided in claims 12 and 25 are concrete, tangible steps wherein an evaluation is administered to a subject and the results are collected. While the data obtained from the evaluation may be construed to be an abstract idea, the actual administration of the evaluation comprises a combination of specific tasks performed by the subject followed by an analysis of the results, the combination of which is neither an abstract idea or a mental process. The step of administering the neurocognitive evaluation is followed by the step of determining whether the subject can be ruled out as having Alzheimer's Disease or elevated cerebral amyloid or tau by performing a comparison of the 
As fully explained earlier, present claims are determined to be directed to a judicial exception without significantly more.  (2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019). Briefly, present claims encompass a process. (Step 1: Yes). Next, the claims encompass changes in the levels of naturally occurring factors IL-5, IL-6, IL-7, TNF-α, CRP, amyloid and tau during pathology of Alzheimer’s disease, the process that is governed by a law of nature, and thus is a judicial exception. Furthermore, the steps of comparing the expression levels recited and administering verbal tests within the claims are mental steps and abstract ideas, which is also a judicial exception. (Step 2A/1: Yes). Applicant argues that, “While the data obtained from the evaluation may be construed to be an abstract idea, the actual administration of the evaluation comprises a combination of specific tasks performed by the subject followed by an analysis of the results, the combination of which is neither an abstract idea or a mental process”, p. 16 of the Response. While this has been fully considered, it is not persuasive that administration of verbal tests constitutes “significantly more” or integration into practical application, see the Guidelines documents cited above. The Examiner maintains that the claims do not recite any additional elements to integrate the judicial exception into a practical application because all the steps of the claimed methods are limited to only those that measure naturally occurring factors during a naturally occurring pathology. (Step 2A/2: No). Finally, present claims do not recite any elements, or combinations of elements to ensure that the claim as a whole amounts to significantly more than the judicial exception because the active steps of the claims represent routine steps that are recited at a high level of generality and, and therefore encompass well-understood and purely conventional routine techniques in the art. (Step 2B: No). 
Claims 1, 2, 4, 5, 10, 12, 17, 18, 23-25 and 34 encompass diagnostic methods, which are claimed by using negative limitations, such as excluding the diagnosis of Alzheimer’s disease, excluding subjects 

Conclusion
15.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/OLGA N CHERNYSHEV/             Primary Examiner, Art Unit 1649                                                                                                                                                                                           
November 10, 2021